Citation Nr: 1723779	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for non-ischemic dilated cardiomyopathy with compensated congestive heart failure.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of Department of Veterans Affairs (VA) Regional Offices (RO).

The claims were partially adjudicated in rating decisions by the RO in Montgomery, Alabama in July 2008 and September 2009. An additional rating decision in August 2011 from the RO in Muskogee, Oklahoma provided a partial adjudication of the Veteran's claims. In between these various rating actions, the Veteran wrote to VA providing additional evidence and asserting new theories of entitlement, or, in one instance, resubmitting evidence and argument that was not addressed by the previous rating decision. Therefore, the Board finds that the rating decisions did not become final, and that the Veteran's July 2010 Notice of Disagreement (NOD) was timely to preserve the Veteran's appeal with regard to the issues listed above. See Muehl v. West, 13 Vet. App. 159, 161 (1999); 38 C.F.R. § 3.156(b) (2016). The Board also finds that the Veteran's claims for service connection, both for hypertension and his heart condition, encompass all theories of entitlement. Robinson v. Mansfield, 21 Vet. App. 545, 551 (2008).

The Veteran initially requested a hearing before the Board when he filed his substantive appeal. However, in correspondence received in April 2012, the Veteran withdrew his request for a hearing.

Jurisdiction below lies with the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that a remand is required before these matters may proceed to adjudication.

First, with regard to the Veteran's claim for service connection for hypertension, the Board finds that it does not appear that any of the VA examinations provided an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes. Additionally, while the June 2016 VA opinion is adequate to decide the question of whether the Veteran's hypertension is caused by the Veteran's service-connected posttraumatic stress disorder (PTSD), this opinion does not address whether the Veteran's hypertension was aggravated (worsened) by the Veteran's service-connected PTSD. See El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013) (finding a medical opinion that did not expressly opine as to whether a service-connected condition worsened to any extent a non-service-connected condition inadequate). Consequently, the Board finds that it is necessary to remand the Veteran's hypertension claim in order to obtain these opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Second, with regard to the claim for a heart condition, VA medical records from May 2008 reflect that the Veteran was initially taken to a non-VA hospital when he suffered a cardiac emergency and was later transferred to the local VA medical center for further treatment. No treatment records from the non-VA hospital are associated with the claims file. Appropriate measures to obtain these records should be taken while on remand.

The medical opinions available are also insufficient with regard to the Veteran's heart condition. The Veteran has been diagnosed with non-ischemic dilated cardiomyopathy with compensated congestive heart failure. In August 2010, VA obtained an opinion regarding whether the Veteran's heart condition was caused by exposure to herbicide agents. This opinion merely concludes that the Veteran's heart condition is not caused by his exposure to herbicide agents because his heart condition is not ischemic heart disease, and therefore not one of the conditions listed as presumed to be caused by exposure to herbicide agents. Regardless of the fact that the Veteran's condition is not listed among the conditions presumed caused by exposure to herbicide agents, it is necessary to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by exposure to herbicide agents in service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In June 2016, VA obtained an opinion regarding whether the Veteran's heart condition was caused by the Veteran's service-connected PTSD. However, this opinion does not address whether the heart condition was aggravated by the service-connected PTSD. Consequently, it is necessary to remand the Veteran's heart condition claim in order to obtain additional opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, following the assignment of a 100 percent scheduler rating for PTSD, the AOJ determined that the Veteran's claim for TDIU was moot and no longer the subject of appellate review.  The Board disagrees.  A 100 percent schedular rating does not necessarily render a claim for TDIU moot because there are circumstances where an adjudication of TDIU might afford a claimant a greater benefit or help a claimant attain an ancillary benefit such as special monthly compensation. Bradley v. Peake, 22 Vet. App. 280, 294-95 (2008). The Veteran stated his disagreement with the denial of his TDIU claim. However, the Veteran has not been issued a Statement of the Case (SOC) with respect to this issue. Consequently, the TDIU claim requires a remand to afford the Veteran an appropriate SOC. Manlincon v. West, 12 Vet. App. 238 (1999). The appropriate resolution of the TDIU claim may depend on the resolution of the Veteran's other service-connection claims that are remanded in this decision. See 38 C.F.R. § 4.16(a) (2016) (describing the method for determining whether a claimant is entitled to TDIU based on one or more service-connected disabilities).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify and authorize VA to obtain the Veteran's treatment records from the non-VA hospital he was taken to in response to his cardiac emergency in May 2008.

2. Obtain and associate with the claims file any VA treatment records that are not already associated with the claims file.

3. Arrange for an addendum opinion with regard to the Veteran's service connection claims for hypertension and non-ischemic dilated cardiomyopathy with compensated congestive heart failure from an appropriate examiner.

If the examiner determines that he or she is unable to provide an adequate opinion without an examination, the Veteran should be scheduled for an appropriate examination.

With regard to service connection for hypertension, the examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in, or caused or aggravated by the Veteran's service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected PTSD.

With regard to the Veteran's non-ischemic dilated cardiomyopathy with compensated congestive heart failure, the examiner should address the following:

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy was incurred in, or caused or aggravated by the Veteran's service.

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy was caused or aggravated by the Veteran's exposure to certain herbicide agents in service. The examiner should opine as to whether the Veteran's condition in this case is caused or aggravated by the Veteran's exposure to herbicide agents even if the examiner determines that the Veteran's cardiomyopathy is not one of the conditions VA presumes to be caused by exposure to herbicide agents.

(f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy was caused or aggravated by the Veteran's service connected PTSD.

With regard to each opinion listed in paragraphs 3(a) through 3(f), the examiner should provide a complete rationale.

4. Once the development described above has been completed, undertake any further development that may be indicated. Then, readjudicate the claims on appeal, including the claim for TDIU. If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate SOC or supplemental SOC and the requisite time to respond. Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


